—In a habeas corpus proceeding to restore the petitioner’s visitation rights with his infant children, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Schmidt, J.), dated January 14, 1997, as awarded the former wife counsel fees in the sum of $2,500.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly awarded the former wife counsel fees in the sum of $2,500 without conducting a hearing (see, Domestic Relations Law § 237 [b]).
O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.